significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities pmsien jun -ep ra t2 t ep number release date re company this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending subject_to the following conditions has been granted by the later of a days from the date of the ruling letter or b the earlier of i the date the pension_benefit_guaranty_corporation pbgc’ notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the company provides collateral to the plan in a form acceptable to the pbgc starting with the quarterly contribution due on makes required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending the company through by through respectively without applying for a waiver of the minimum_funding_standard and the company provides the pbgc a copy of any ruling requests it makes under sec_412 of the code you agreed to these conditions in an e-mail sent to us on the conditions is not met the waiver for the plan_year ending retroactively null and void if any one of is this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of the company is a developer and manufacturer of precision-engineered synthetic rubber compound products used in the automotive medical irrigation and office equipment industries the company operates one domestic manufacturing subsidiary one of this subsidiary’s manufacturing plants was shut down in termination of over half of the company’s employees the company also operates four foreign subsidiaries nearly half of the company's sales are through its foreign subsidiaries the plan is sponsored only by the company and its domestic subsidiary resulting in the the company's financial hardship is the result of cash-flow problems that arose at the end of the cash-flow problem arose as a consequence of a number of factors the company discovered that certain solvents had leaked into the in ground around one of its manufacturing plants the company tried to enter a voluntary remediation program in the state where the plant was located but was prevented from doing so because a number of property owners near the manufacturing_facility brought a lawsuit against the company in company settled with these landowners for dollar_figure settlement the company agreed to work with the epa to receive a remedial action plan to complete the clean-up of the property as acondition of the the the company was forced to close this facility resulting in the loss of almost half of the company’s workforce cost associated with the closing exceeded dollar_figure dollar_figure estimates that an additional dollar_figure clean-up through the end of the company has spent almost associated with the clean-up of this manufacturing plant and will be necessary to complete the the company's health-care costs increased from to peaking at annually current healthcare costs are over dollar_figure even though the company has reduced its workforce by nearly annually the company's pension funding requirements have increased almost from dollar_figure to dollar_figure for in in gross_sales at the company’s domestic operations have decreased from dollar_figure from the company's traditional u s customer base the reduction in demand is the effect of low economic activity in the u s fierce international competition in the company’s industry and job movement to as a result of reductions in demand to dollar_figure in the company's weakened condition has restricted its ability to borrow in the open equity market and has increased its interest costs as a result of failing to meet the covenants on its existing financing arrangements in out of the years from the company's balance_sheet was adjusted to reflect new accounting rules for decline in pension liabilities and deferred tax assets resulting in a dollar_figure equity through globally the company is doing well financially however foreign laws restrict the amount of dividends that can be-returned from foreign subsidiaries to the company these profits were the result of while the company generated profits in profits at the four foreign subsidiaries domestically the company continues to operate at a loss the company is also operating domestically with a negative cash_flow and it is clear from our analysis of the information submitted with the requests that the company has suffered a substantial business hardship the company on a whole fiscal years suffered losses of dollar_figure domestically the company continued to suffer losses for there do appear to be prospects for recovery however for the and dollar_figure and and product sales from its closed facility have been moved overseas health care plans have been merged and employee premiums and deductibles have been increased to save costs lean manufacturing technology is being implemented throughout the company operations have been established in the far east to address changes in the global marketplace the company is aggressively pursuing recovery_of environmental costs from its insurers the company is actively diversifying its customer base outside its core automotive market furthermore a cash_flow analysis that shows that the company can meet the minimum_funding requirements for the plan for the duration of the amortization period of the funding waiver this analysis shows evidence of a turnaround in the company's financial situation using conservative estimates moreover the company has demonstrated its commitment to maintain the plan by making the first three required the four required quarterly contributions for the plan_year ending _ and the first quarterly contributions for the plan_year ending required quarterly contribution for the plan_year ending while it is not clear that the projected financial turnaround will take place it is clear that plan the company will not be able to meet the minimum_funding_standard for the year without compromising its ability to maintain ongoing operations because the ona company's financial recovery is not certain and because the plan is only current_liability basis the request for a waiver of the minimum_funding_standard for the plan for the plan_year ending conditions described above _ has been granted subject_to the your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ending letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in lf you require further assistance in this matter please contact sincerely yours joseph h grant director - employee_plans
